F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 9 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DUDLEY EDWARDS, JR.,

                Plaintiff-Appellant,

    v.                                                    No. 97-2349
                                                   (D.C. No. CIV-96-789-JC)
    NEW MEXICO STATE HIGHWAY                               (D. N.M.)
    AND TRANSPORTATION
    DEPARTMENT; ROBERT G. BURD,
    Supervisor III; GENE LEYBA,
    Supervisor II,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before KELLY , BARRETT , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff Dudley R. Edwards, Jr., appearing pro se, appeals the district

court’s summary judgment dismissal of his complaint alleging claims under

42 U.S.C. §§ 1981, 1983, and Title VII of the Civil Rights Act of 1964.

       “We review the district court’s grant of summary judgment de novo,

applying the same standard used by the district court under Fed. R. Civ. P. 56(c).”

Novell, Inc. v. Federal Ins. Co.   , 141 F.3d 983, 985 (10th Cir. 1998). After

a thorough review of the record, we affirm for substantially the reasons stated by

the district court in its order dated October 3, 1997, granting summary judgment.

       The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.



                                                       Entered for the Court



                                                       Paul J. Kelly, Jr.
                                                       Circuit Judge




                                            -2-